DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Information Disclosure Statement
This action is in response to the Information Disclosure Statement filed 10 August 2021.
Status of the claims:
Claims 1-17 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2021 was filed after the mailing date of the Notice of Allowance on 8 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of an Information Disclosure Statement, filed 10 August 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Allowable Subject Matter
Claims 1-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of a tray sealing machine is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another.  Claim 1 includes the following limitations which are not taught or suggested by the prior art:
“the tray sealing machine additionally comprising a lifting mechanism configured to move the tray holder from a first position, at which the tray holder occupies a starting position in an open state of the sealing station, to a second position, at which the tray holder occupies a working position located closer to the tool upper part in a closed state of the sealing station, during a first predetermined motion sequence, the tray holder being adapted to be moved during the first motion sequence by means of the lifting mechanism in such a way that the tray holder will pick up the trays, which are provided on the support plate unit, at a predetermined pick-up speed, wherein the tray holder is adapted to be moved, by means of the lifting mechanism, from the second position back to the first position during a second predetermined motion sequence, which is provided for opening the sealing station, in such a way that the tray holder will transfer the produced packages accommodated therein to the support plate unit at a predetermined depositing speed, with a rate of speed change over time of the tray holder having changed from a 
Regarding independent claim 10: the subject matter of a method of lifting and lowering a tray holder at a sealing station of a tray sealing machine is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another.  Claim 10 includes the following limitations which are not taught or suggested by the prior art:
“wherein the tray holder is moved by means of a lifting mechanism from a first position, at which the tray holder occupies a starting position in an open state of the sealing station, to a second position, at which the tray holder occupies a working position located closer to the tool upper part in a closed state of the sealing station, during a first predetermined motion sequence, wherein the tray holder picks up the trays, which are provided on the support plate unit, at a predetermined pick-up speed, wherein subsequent to a tray sealing process, the tray holder is moved by means of the lifting mechanism from the second position back to the first position during a second predetermined motion sequence in such a way that the tray holder will transfer, at a predetermined depositing speed, produced packages accommodated therein to the support plate unit, with a rate of speed change over time changing from a negative value to a positive value during the second 
Regarding independent claim 16: the subject matter of a tray sealing machine is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another.  Claim 16 includes the following limitations which are not taught or suggested by the prior art:
“the tray sealing machine additionally comprising a lifting mechanism configured to move the tray holder from a first position, at which the tray holder occupies a starting position in an open state of the sealing station, to a second position, at which the tray holder occupies a working position located closer to the tool upper part in a closed state of the sealing station, during a first predetermined motion sequence, the tray holder being adapted to be moved during the first motion sequence by means of the lifting mechanism in such a way that the tray holder will pick up the trays, which are provided on the support plate unit, at a predetermined pick-up speed, wherein the tray sealing machine is configured such that a rate of speed change over time of the tray holder will have changed from a positive value to a negative value during the first motion sequence before the tray holder has reached the predetermined pick-up speed.”
Regarding independent claim 17: the subject matter of a method of lifting and lowering a tray holder at a sealing station of a tray sealing machine 
“wherein the tray holder is moved by means of a lifting mechanism from a first position, at which the tray holder occupies a starting position in an open state of the sealing station, to a second position, at which the tray holder occupies a working position located closer to the tool upper part in a closed state of the sealing station, during a first predetermined motion sequence, wherein the tray holder picks up the trays, which are provided on the support plate unit, at a predetermined pick-up speed, wherein the rate of speed change over time of the tray holder changes from a positive value to a negative value during the first motion sequence before the tray holder reaches the predetermined pick-up speed.”
	Many of the prior art references (see for example Mondini (US ‘965), Konishi (US ‘947), Lars et al. (DE ‘510), and Daniek et al. (WO ‘320)) teach tray sealing machines and methods of sealing trays including upper and lower tools, gripper units to move the trays between feeding, sealing and discharge stations, support plate units, and vertically adjustable tray holders which are moved by a lifting mechanism.  However, in each instance, the prior art fails to teach or suggest the quoted limitations above, and thus the subject matter of the claims is deemed to be allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 August 2021